Title: From Benjamin Franklin to Vergennes, 31 May 1784
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de



Sir,
Passy, May 31. 1784.

Some Inconveniencies are said to have arisen from a want of Certainty in the Powers of our Consuls. The Articles respecting that Matter have been some time prepared and agreed to between Mr de Raynevall and me. If there is no Change of Sentiment respecting them, I beg leave to request your Excellency would direct such Steps to be taken as may be proper for compleating them. I am ready on the Part of the United States to sign them at any time. With great Respect, I am, Sir, Your Excellency’s most obedient & most humble Servant

B Franklin
His Excellency the Count de Vergennes.—

